DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 4-5, filed 19 February 2021, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haynes et al. (“Mobile Augmented Reality for Flood Visualisation in Urban Riverside Landscapes”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2020/0082632 A1) in view of Crawford et al. (US 7,792,664 B1) in view of Haynes et al. (“Mobile Augmented Reality for Flood Visualisation in Urban Riverside Landscapes”) and further in view of Lee et al. (US 2016/0005229 A1).
Regarding claim 1, Burns discloses a computer-implemented method of generating augmented reality for displaying weather data: providing an augmented reality layer functionality coupled to a computing device having a user interface; (Paragraphs 0025 and 0031, various devices capable of displaying augmented reality environments)	the augmented reality layer functionality configured to process weather data and location service data; (Paragraph 0045, predicted weather conditions for a user’s current geographic location)	and virtually representing at least one weather condition on the user interface, through the augmented reality layer functionality, wherein the at least one weather condition is consistent with a location of the user interface based on said weather data and the location service data (Figure 2 and paragraph 0045, display of a representation of the predicted weather condition for the user’s current geographic location).	Burns does not clearly disclose online weather model data.(Column 7, lines 41-62).	Crawford’s system for providing predictions of a weather model from the internet would have been recognized by one of ordinary skill in the art to be applicable to the display of a representation of predicted weather conditions of Burns and the results would have been predictable in the display of a representation of predicted weather conditions from a weather model obtained over the internet. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Burns in view of Crawford does not clearly disclose wherein the at least one weather condition is a type of severe weather.	Haynes discloses augmented reality display of floods (Abstract).	Haynes’ technique of displaying floods in augmented reality would have been recognized by one of ordinary skill in the art to be applicable to the display of predicted weather conditions for a geographic location in augmented reality of Burns in view of Crawford and the results would have been predictable in the display of predicted flood conditions in augmented reality. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Burns in view of Crawford and further in view of Haynes does not clearly disclose wherein the augmented reality layer functionality is configured to represent an evacuation route from the location of the user interface based at least in part on a geographical extent of the severe weather, whereby a user of the user interface is (Paragraph 0599).	Lee’s technique of displaying a path and evacuation guide to a user to escape from an emergency on a device would have been recognized by one of ordinary skill in the art to be applicable to the device for augmented reality display of flood weather conditions for a location of Burns in view of Crawford and the results would have been predictable in the display of a path and evacuation guide to a user to escape from a flood emergency in an area on a device capable of augmented reality display. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Burns discloses an image capturing device operatively associated to the augmented reality layer functionality, wherein the augmented reality layer functionality is configured to represent the at least one weather condition over at least one image captured by the image capturing device (Figure 2 and paragraph 0034, camera that can be incorporated into a device that can be used to display the representation of the weather over a real world scene).
Regarding claim 4, Burns discloses wherein the at least one image is a structural image of a structure surrounding the user interface (Figure 2, element 30 and paragraph 0036, wall).
Regarding claim 5, Burns discloses a representation of a real-time meteorological presentation that is interacted with through the user interface (Paragraph 0045, virtual element representation of predicted weather conditions where virtual elements can have interactive features, paragraph 0043).
Regarding claim 9, Haynes discloses wherein the type of severe weather comprises a flood (Abstract, flood).
Regarding claim 10, Haynes discloses wherein the geographical extent is defined by a flood plain of the flood (Page 256, paragraph 1, flood plain).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2020/0082632 A1) in view of Crawford et al. (US 7,792,664 B1) in view of Haynes et al. (“Mobile Augmented Reality for Flood Visualisation in Urban Riverside Landscapes”) in view of Lee et al. (US 2016/0005229 A1) and further in view of Yan et al. (US 2018/0158230 A1).
Regarding claim 3, Burns in view of Crawford in view of Haynes and further in view of Lee discloses all limitations as discussed in claim 2.	Burns in view of Crawford in view of Haynes and further in view of Lee does not clearly disclose wherein the at least one image is a self-image of a user.	Yan discloses taking images of a user’s face that can be used in augmented reality applications (Paragraph 0057).	Yan’s technique of using images of a user’s face for augmented reality applications would have been recognized by one of ordinary skill in the art to be applicable to the augmented reality display of a representation of weather over a real scene of Burns in view of Crawford in view of Haynes and further in view of Lee and the results would have been predictable in the augmented reality display of a representation of weather over a real image of a user’s face. Therefore, the claimed subject matter .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2020/0082632 A1) in view of Crawford et al. (US 7,792,664 B1) in view of Haynes et al. (“Mobile Augmented Reality for Flood Visualisation in Urban Riverside Landscapes”) in view of Lee et al. (US 2016/0005229 A1) and further in view of Khatwa et al. (US 2018/0074189 A1).
Regarding claim 7, Burns in view of Crawford in view of Haynes and further in view of Lee discloses all limitations as discussed in claim 2.	Burns in view of Crawford in view of Haynes and further in view of Lee does not clearly disclose wherein the augmented reality layer functionality is configured to represent on the user interface one of a plurality of confidence intervals associated with each of the at least one weather condition.	Khatwa discloses assigning and displaying a reliability index to weather products that indicates a degree of confidence that indicates the weather product’s accuracy (Paragraph 0006)
Regarding claim 8, Khatwa discloses wherein the plurality of confidence intervals comprises a 'H', a 'M', and a "L" represented on the user interface, wherein the ‘H’ represents a confidence level higher than the ‘M’, and the ‘M’ represents a confidence level higher than the ‘L’ (Paragraphs 0075-0076, the reliability index can have values that are relatively high, middle, and low).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asghar et al. (US 2018/0284764 A1) discloses identifying severe weather and potential evacuations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613